DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 4, 15 in the submission filed 3/18/2021 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 8 of the Office Action dated 1/21/2021 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-17, 19-20 are allowed.
     This application is in condition for allowance except for the presence of Claim 18 directed to an invention non-elected without traverse.  Accordingly, Claim 18 has been cancelled.

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	Cancel Claim 18.

Reasons for Allowance
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an image forming optical system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, the first optical system includes, in order from the enlargement side, a first reflecting group having at least one reflecting surface having negative power, and a second reflecting group having a plurality of reflecting surfaces having positive power, and wherein an absolute value of power of the reflecting surface closest to the enlargement side in the first reflecting group is smallest in the first optical system.  Claims 2-17, 19-20 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/24/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872